DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant cites to paragraph [0042]-[0043] of the instant application for support of the amendment that recites “during a steam heating cycle … power supplied to the heating element is not decreased when the steam generator is engaged”.  Cited portions of the instant application state “the heating element 234 is turned off or operated at lower power to reduce heat while maintaining a level of moisture in the oven 202” for the “regulated steam phase”.  Further, paragraph [0043] states that the Applicant intends for the regulated steam phase that “the steam generator 232 may be operated independent of the heating element 234 or with the heating element 234 turned down to maintain moisture at a reduced temperature.”  The Examiner assumes that Applicant is trying to make a distinction between the steam cycle and the regulated steam phase, and in the process of doing so, define the steam cycle in contrast to the regulated steam phase, as opposed to 
Additionally, “a regulated steam cycle” is recited in claim 2.  As mentioned above, the specification refers to this operation as a “regulated steam phase”.  The specification is silent in regards to how a “phase” corresponds to a “cycle”.  The Examiner notes that block 412 of Fig. 8A is directed toward the regulated steam phase, and said block is the only one that is made from dashed lines.  A review of the specification failed to provide details explaining this anomaly. Fig. 8B contains several dashed blocks that appear to be sub-operations of block 408.  Moreover, the paragraph [0049] of the instant specification states that “[t]wo or more of the steps [i.e., Fig. 8A] disclosed herein may be combined in a single step”.  It is unclear if the Applicant intending for the “regulated steam phase” to merely be a sub-operation of the steam cycle 410, as opposed to a distinct cycle.  The Examiner takes the position that this does not sufficiently support the newly added limitation of claim 2.
Returning to claim 1, amended paragraph [0042], as of 05/12/2020, from the instant specification states that “the controller 300 is configured to control the heating element and the steam generator based on the temperature of the air by operating the heating element 234 independent of the steam generator 232 for a steam heating cycle”.  The Examiner takes the position that a person of ordinary 
As claims 9 and 18 recite substantially similar limitations, the above analysis also applies to claims 9 and 18.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant’s arguments for claim 1 center mainly on the Akashi reference without addressing the disclosure of the primary reference Reese.
Reese discloses operating the heating element and the steam generator during a steam heating cycle when the temperature of the air is below a threshold temperature (“initiate rapid temperature restoration when the measured temperature of the circulating air of the first cavity 24 rises above or falls below a target temperature”, paragraph [0122], Reese), wherein the power supplied to the heating element is not decreased when the steam generator is engaged (Fig. 25B, reproduced below).

    PNG
    media_image1.png
    313
    550
    media_image1.png
    Greyscale

Reese discloses:
“the graph of FIG. 25B is limited to the time frame immediately before and after door open/closure at T2. As indicated by the negative slope of the curves A and B during time T2, the temperature and RH [i.e., relative humidity] in the oven rapidly decreased during the time the door was open. However, as indicated by the subsequent positive slopes and plateaus of the curves A and B, the oven was successful in rapidly restoring the target temperature and RH values [i.e., relative humidity]” (paragraph [0181]).  

The Examiner asserts that based on the above, the apparatus of Reese would obviously be operating both the heating element and the steam generator during a steam heating cycle.  Further, as Reese discloses a gradual return of temperature, the Examiner takes the position that the power being supplied to the heating element would remain constant, or, at least, not decrease.  In addition, Reese discloses “the heating elements 56 may be energized continuously until the temperature sensor 64 indicates the temperature is at or above the desired set point” (emphasis added) (paragraph [0168]).
Reese discloses operating the heating element during a dry heating cycle when the temperature of the air is below a threshold temperature (“the temperature was restored to within about 3 degrees of 180 degrees F. in less than about 1.5 minutes, and the RH was restored to within about 3 percentage points of 40% RH in less than about 45 seconds”, paragraph [0181], Reese).  In other words, after the humidity levels were restored, the steam generator stopped operation (i.e., about 45 seconds), but the heating element continued to operate for about another 45 seconds.  The Examiner takes the position that a person of ordinary skill in the art would understand that, at least, this period of time while the heating element is being operated without the steam generator to read on the aforementioned dry heating cycle.
However, Reese does not explicitly disclose a steam heating cycle when the temperature of the air is above the threshold temperature.
In this Office Action, Akashi is merely being relied upon to teach a steam heating cycle when the temperature of the air is above the threshold temperature (“[t]he melting temperature which determines the timing of the start of the steam supply … and is set at a predetermined value based on an experiment”, paragraph [0086], Akashi).
This analysis also apply to claims 9 and 18.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant cites to paragraph [0042]-[0043] of the instant application for support of the amendment that recites “during a steam heating cycle … power supplied to the heating element is not decreased when the steam generator is engaged”.  Cited portions of the instant application state “after the 
MPEP 2173.05 states that “[t]he mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  Therefore, the Examiner takes the position that the limitation that recites “during a steam heating cycle … power supplied to the heating element is not decreased when the steam generator is engaged” fails to comply with the written description requirement.
The limitation that recites “during a steam heating cycle … power supplied to the heating element is not decreased when the steam generator is engaged” is rejected for failing to comply with the written description requirement for the i.e., detecting a temperature of the air) is also an input to block 410 (i.e., the steam heating cycle), as illustrated in Fig. 8A, the Examiner takes the position that a person of ordinary skill in the art would easily understand that if during the steam heating cycle the temperature of the air got too hot, the controller would reduce the power being supplied to the heating element such that the temperature can return to desired levels.  The newly added limitation bars a feedback control mechanism for the oven during the steam heating cycle, which appears to be contrary to the spirit of the invention.  Therefore, the Examiner takes the position that the limitation that recites “during a steam heating cycle … power supplied to the heating element is not decreased when the steam generator is engaged” fails to comply with the written description requirement.
Claims 9 and 18 recite substantially similar limitations and are rejected for similar reasons.
Regarding claim 2, the Examiner takes the position that the limitation that recites “a regulated steam cycle” fails to comply with the written description phase”.  The specification is silent in regards to how a “phase” corresponds to a “cycle”.  It is unclear if a “phase” is intended to be synonymous to cycle or a sub-operation of a cycle.
The Examiner notes that block 412 of Fig. 8A is directed toward the regulated steam phase, and said block is the only one that is made with dashed lines.  A review of the specification failed to provide details explaining this anomaly. Fig. 8B contains several dashed blocks (i.e., blocks 414, 416, and 418) that appear to be sub-operations of block 408.  Moreover, the paragraph [0049] of the instant specification states that “[t]wo or more of the steps [i.e., Fig. 8A] disclosed herein may be combined in a single step”.  It is unclear if the Applicant intending for the “regulated steam phase” to merely be a sub-operation of the steam cycle 410, as opposed to a distinct cycle.  Therefore, the Examiner takes the position that the limitation that recites “regulated steam cycle” fails to comply with the written description requirement.
Claim 10 recites substantially similar limitations and is rejected for similar reasons.
Claims 3-8, 11-17, and 19-20 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how a regulated steam cycle is different from the previously recited steam heating cycle.  Amended paragraph [0042], as of 05/12/2020, from the instant specification states that “the controller 300 is configured to control the heating element and the steam generator based on the temperature of the air by operating the heating element 234 independent of the steam generator 232 for a steam heating cycle”.  Further, as block 406 (i.e., detecting a temperature of the air) is also an input to block 410 (i.e., the steam heating cycle), as illustrated in Fig. 8A, the Examiner takes the position that a person of ordinary skill in the art would easily understand that if during the steam heating cycle the temperature of the air got too hot, the controller would reduce the 
Claim 10 recites substantially similar limitations and is rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 9-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20140083309 (hereinafter Reese) in view of U.S. Patent Application Publication No. 20150070492 (hereinafter Hozumi) and U.S. Patent Application Publication No. 20070029311 (hereinafter Akashi).
Reese discloses an oven (oven 20, Fig. 1, Reese) the oven comprising an exhaust vent (louvers 96, paragraph [0135] and Fig. 19, Reese) configured to exhaust outward into the atmosphere (“[o]ther configurations may be used for exhausting high-humidity air from the upper cavity 24. For example, an alternative embodiment having vent ducts in the sides of the cabinet 22 is shown in FIGS. 33 and 34”, paragraph [0136], Reese), a door (door 40, Figs. 2-3, Reese), and a latch configured to secure the door in a closed position (“[h]andles 44, 45 with suitable door-latching mechanisms are provided on the doors”, paragraph [0118] and Figs. 2-3, Reese).
Reese also discloses a heating element (heater 56 IS an electric resistance element, paragraph [0121], Reese) configured to heat the oven (oven 20, Fig. 1 and paragraph [0116], Reese); a steam generator (humidifying mechanism 58, paragraph [0121], Reese) configured to produce steam within the oven (oven 20, Fig. 1 and paragraph [0116], Reese); a fan (vent fan 94 and blower 54, paragraphs [0167] and [0173], Reese) configured to circulate air within the oven (housing 22, Fig. 1 and paragraph [0116], Reese); a thermometer (temperature sensor 64, paragraph [0121], Reese) configured to detect a temperature of air (“measuring the temperature of the circulating air”, paragraph [0121], Reese) circulating within the oven (oven 20, Fig. 1 and paragraph [0116], Reese); and a controller (controller 66, paragraph [0122], Reese) communicatively coupled to the heating element Reese), the steam generator (humidifying mechanism 58, paragraph [0165] and Fig. 32, Reese), the fan (vent fan 94 and blower 54, Fig. 32, Reese), and the thermometer (temperature sensor 64, paragraph [0121] and Fig. 32, Reese), the controller (controller 66, paragraph [0122], Reese) configured to: cause the fan (vent fan 94 and blower 54, Fig. 32, Reese) to circulate air within the oven for a predetermined amount of time (“controller 66 maybe programmed to regulate removal of high-humidity air by operating the vent fan 94 according to time-based methods”, paragraph [0177], Reese) so that the air is cooled or heated to a temperature related to an average temperature (“the air-flow over the food product creates an environment of relatively uniform heat and humidity throughout the chamber”, paragraph [0189], Reese) of at least one prepackaged meal (containers 28 are also referred to as trays, paragraph [0116], Reese) disposed within the oven (housing 22, Fig. 1 and paragraph [0116], Reese); receive a temperature of the air detected with the thermometer (temperature sensor 64 “measuring the temperature of the circulating air”, paragraph [0121], Reese) after (Reese discloses “measuring the temperature of the circulating air” which logically follows that the measuring is executed after the fan begins operation, paragraph [0121], Reese) causing the fan (vent fan 94 and blower 54, Fig. 32, Reese) to circulate the air within the oven (housing 22, Fig. 1 and paragraph [0116], Reese) for the predetermined amount of time (“controller 66  according to time-based methods”, paragraph [0177], Reese); and control the heating element (“temperature sensor 64 indicates the temperature is at or above the desired set point, at which point the controller 66 de-energizes the heating elements”, paragraph [0168], Reese) and the steam generator (humidifying mechanism 58 is turned off when vent fan is enabled, paragraph [0176] and Fig. 32, Reese) based on the temperature of the air (“vent fan 94 is configured for rapid venting of upper cavity 24 so that temperature and humidity can be restored quickly”, paragraph [0157], Reese).
Regarding the limitation that recites “the temperature is detected prior to controlling the heating element and the steam generator”, Reese discloses “measuring the temperature of the circulating air” (paragraph [0121]).  It logically follows that a fan has been activated to circulate the air prior to measuring the temperature.
Applicant is put on notice of the Examiner’s position regarding the limitation that recites “so that the air is cooled or heated to a temperature related to an average temperature of at least one prepackaged meal disposed within the oven”.  Specifically, the Examiner takes the position that as Reese discloses an oven that measures the temperature of the air so that the oven has a uniformed heat throughout the chamber, a person of ordinary skill in the art at the time of the 
As discussed above, Reese discloses in the event that that temperature and humidity is required to be restored quickly, the vent fan 94 activates, which in turn shuts off (i.e., controls) the humidifying mechanism 58.  The Examiner takes the position that the above implies that Reese discloses the limitation that recites “wherein the temperature is detected prior to controlling the steam generator”.
Reese discloses operating the heating element and the steam generator during a steam heating cycle when the temperature of the air is above the threshold temperature (“initiate rapid temperature restoration when the measured temperature of the circulating air of the first cavity 24 rises above or falls below a target temperature”, paragraph [0122], Reese), wherein the power supplied to the heating element is not decreased when the steam generator is engaged (Fig. 25B, reproduced below).

    PNG
    media_image1.png
    313
    550
    media_image1.png
    Greyscale

Reese discloses:
“the graph of FIG. 25B is limited to the time frame immediately before and after door open/closure at T2. As indicated by the negative slope of the curves A and B during time T2, the temperature and RH [i.e., relative humidity] in the oven rapidly decreased during the time the door was open. However, as indicated by the subsequent positive slopes and plateaus of the curves A and B, the oven was successful in rapidly restoring the target temperature and RH values [i.e., relative humidity]” (paragraph [0181]).  
The Examiner asserts that based on the above, the apparatus of Reese would obviously be operating both the heating element and the steam generator during a steam heating cycle (time required to restore the humidity level).  Further, as Reese discloses a gradual return of temperature, the Examiner takes the position that the power being supplied to the heating element would remain constant, or, at least, not decrease.  In addition, Reese discloses an alternative to proportional control, “the heating elements 56 may be energized continuously until the temperature sensor 64 indicates the temperature is at or above the desired set point” (emphasis added) (paragraph [0168]).
Reese discloses operating the heating element during a dry heating cycle when the temperature of the air is below a threshold temperature (“the temperature was restored to within about 3 degrees of 180 degrees F. in less than about 1.5 minutes, and the RH was restored to within about 3 percentage points of 40% RH in less than about 45 seconds.”, paragraph [0181], Reese).  In other words, after the humidity levels were restored, the steam generator stopped operation (i.e., about 45 seconds), but the heating element continued to operate for about another 45 seconds.  The Examiner takes the position that a person of ordinary skill in the art would understand that, at least, this period of time while the heating element is being operated without the steam generator to read on the aforementioned dry heating cycle.
To summarize the discussion regarding the fan, Reese discloses vent fan 94 and blower 54 as a fan configured to circulate air within the oven ... the controller configured to: cause the fan to circulate air within the oven for a predetermined amount of time so that the air is cooled or heated to a temperature related to an average temperature of at least one prepackaged meal disposed within the oven wherein the air is circulated prior to controlling the heating element and the steam generator: detect a temperature of the air with the thermometer after causing the fan to circulate the air within the oven for the predetermined amount of time, 
However, Reese does not explicitly disclose an oven dimensioned to fit within a compartment of an aircraft galley, an exhaust vent configured to exhaust outward into the aircraft galley, a latch configured to secure the door in a closed position during turbulence, and the function of the recited fan being performed by a single component; and beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Regarding the limitation that recites “an oven dimensioned to fit within a compartment of an aircraft galley”, the Examiner takes the position that absent claim limitations that define the dimensions of the compartment, said compartment of an aircraft galley could occupy a significant percentage of the space of the galley.  The Examiner further takes the position that a reasonable interpretation of the aforementioned limitation includes a compartment capable of accommodating the oven, as disclosed by Reese.
Moreover, in Gardner v. TECSyst., Inc.,725 F.2d 1338, 220USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art 
Despite the disclosure of Reese that the function of the recited fan being performed by two separate elements, the Examiner takes the position that Reese suggests a combination of the two “[t]he controller 66 may be programmed in various ways to carry out rapid restoration and maintenance of temperature and RH conditions in the cavity 24.... combinations of the described methods may be used without departing from the scope of the present invention”.  See Reese, paragraph [0165].
Moreover, the Examiner takes the position that it would have been prima facie obvious to have combined the vent fan 94 and the blower 54, as both serve the purpose of circulating air within an oven.  Moreover, the combination of the vent fan 94 and blower 54 would continue serving the purpose of circulating air within an oven.  The courts have held that" [i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980). See also MPEP 2144.

However, Reese does not explicitly disclose an exhaust vent configured to exhaust outward into the aircraft galley and a latch configured to secure the door in a closed position during turbulence; and beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Hozumi is directed toward a safety monitoring system of a galley installed in a cabin of an aircraft.  Hozumi teaches an exhaust vent configured to exhaust outward into the aircraft galley (“[t]he galley further includes a large number of box-shaped compartments for housing food, cooking equipment, and the like, and doors are arranged on front sides of the compartments” emphasis added, paragraph [0006] and Fig. 2, Hozumi) and a latch configured to secure the door in a closed position during turbulence (“[h]inged doors 310 are attached to front sides of compartments 300, and latches 320 lock the hinged doors 310”, Abstract, Hozumi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reese to incorporate the teachings of Hozumi to include an exhaust vent configured to exhaust outward into the aircraft galley and a latch configured to secure the door in a closed position during turbulence.  One skilled in the art would have been motivated to combine the references because doing so would prevent the doors from opening.  See Hozumi, paragraph [0007].
However, the cited prior art references do not explicitly teach beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Akashi is directed toward thawing of frozen foodstuffs by high frequency heating.  Paragraph [0065] of Akashi implies that the methods and apparatus of Akashi are not limited to only thawing of frozen foodstuffs.  Akashi teaches a steam heating cycle (Step S6, Fig. 9, reproduced below, Akashi) when the temperature of the air is above the threshold temperature (“[t]he melting Akashi).

    PNG
    media_image2.png
    490
    248
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Akashi to begin a steam heating cycle when the temperature of the air is above the threshold temperature.  One skilled in the art would have been motivated to combine the references because doing so would enable “uniform heating with no unevenness”.  See Akashi, paragraph [0088].


Regarding claim 2, the cited prior art references teach all of the limitations of claim 1, which claim 2 depends upon, as discussed above.  Additionally, Reese discloses wherein the at least one prepackaged meal (containers 28 are also referred to as trays, paragraph [0116], Reese) is one of a plurality of prepackaged meals (“a quantity of the food product (e.g., full or partial load) is selected”, paragraph [0174], Reese), wherein the controller is further configured to control the heating element (“[i]f the measured temperature is below the target setting (e.g., 180 degrees F.), the controller 66 energizes (‘enables’) the heating elements 56 in the upper air duct 50A until the measured temperature is at or somewhat above (e.g., 1.0 degree F. above) the target setting, at which time the heating elements 56 are de-energized (‘disabled’)”, paragraph [0167], Reese).
Additionally, Reese discloses wherein the controller is further configured to control the steam generator (humidifying mechanism 58 is turned off when vent fan is enabled, paragraph [0176] and Fig. 32, Reese) based on the temperature of the air (“vent fan 94 is configured for rapid venting of upper cavity 24 so that temperature and humidity can be restored quickly”, paragraph [0157], Reese):
Reese discloses adjusting the average temperature of the plurality of prepackaged meals during a regulated steam cycle by decreasing the power supplied to the heating element (“the amount of heat supplied by the heating elements 56 is proportional to the magnitude of the difference between the measured temperature and the target temperature (i.e., the target temperature setting). That is, if the magnitude is large, a large amount of heat will be supplied; if the magnitude is small, a smaller amount of heat will be supplied”, paragraph [0168], Reese).  Reese also discloses that “the oven operates to create and maintain temperature … which are closely regulated and tailored to the food product being held in the cavities 24, 26” (paragraph [0162]).  The Examiner takes the position that in, at least, the scenario where the oven is initially turned on (i.e., create temperature conditions), there will be a large amount of heat/power being supplied.  Once the oven reaches the desired temperature condition, only a small amount of heat/power will be supplied to maintain the temperature condition.
Moreover, Reese discloses circulating the air within the oven while operating the steam generator to transfer heat from increased-temperature prepackaged meals of the plurality of prepackaged meals to decreased-temperature prepackaged meals of the plurality of prepackaged meals (“air flow over the food product creates an environment of relatively uniform heat and humidity throughout the chamber”, emphasis added, paragraph [0189], Reese).
Reese disclose “combinations of the described methods may be used without departing from the scope of the present invention” (paragraph [0165]).
Claim 10 recites substantially similar limitations with the exception of being dependent upon claim 9.  Consequently, claim 10 is rejected for substantially similar reasons as claim 2.

Regarding claim 3, the cited prior art references teach all of the limitations of claim 1 which claim 3 depends upon, as discussed above.  Additionally, Reese discloses wherein the threshold temperature is less than or equal (“initiate rapid temperature restoration when the measured temperature of the circulating air of the first cavity 24 rises above or falls below a target temperature”, paragraph [0122], Reese).
Reese also discloses that “the oven operates to create and maintain temperature … which are closely regulated and tailored to the food product being held in the cavities 24, 26” (paragraph [0162]).  Further, the Examiner takes the position that creating temperature condition, as taught by Reese, is, at least, capable of heating/thawing frozen foods.
However, Reese does not explicitly disclose the threshold temperature is less than or equal to zero degrees Celsius.
Akashi is directed toward thawing of frozen foodstuffs by high frequency heating.  Paragraph [0065] of Akashi implies that the methods and apparatus of Akashi are not limited to only thawing of frozen foodstuffs.  Akashi teaches the threshold temperature is less than or equal to zero degrees Celsius (the duration of step S2 is contingent on the temperature of the food item being below 0°C, paragraph [0086] and Figs. 9-10, Akashi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Akashi to include the threshold temperature is less than or equal to zero degrees Celsius.  One skilled in the art would have been motivated to combine the references because doing so would enable “uniform heating with no unevenness”.  See Akashi, paragraph [0088].
Claims 11 and 19 recite substantially similar limitations with the exception of being dependent upon different claims.  Consequently, claims 11 and 19 are rejected for substantially similar reasons as claim 3.

Regarding claim 5, the cited prior art references teach all of the limitations of independent claim 1 which claim 5 depends upon, as discussed above. Additionally, Reese discloses the at least one prepackaged meal (containers 28 are also referred to as trays, paragraph [0116], Reese) disposed within the oven Reese), the controller (controller 66, paragraph [0122], Reese) is configured to control the heating element (heater 56, paragraph [0121], Reese) and the steam generator (humidifying mechanism 58, paragraph [0121], Reese).
However, Reese does not explicitly disclose a weight sensor configured to detect a weight associated with the at least one prepackaged meal disposed within the oven, wherein the weight is an average weight of the at least one prepackaged meal disposed within the oven, wherein the controller is communicatively coupled to the weight sensor and configured to control the heating element and the steam generator at least partially based on the detected weight.
Akashi is directed toward thawing of frozen foodstuffs by high frequency heating.  Akashi teaches a weight sensor configured to detect a weight associated with at least one prepackaged meal (weight of the frozen commodity is evaluated, paragraph [0083], Akashi) disposed within the oven, wherein the controller is communicatively coupled to the weight sensor (S2, paragraph [0083] and Fig. 9, Akashi) and configured to control the heating element and the steam generator at least partially based on the detected weight (based on a result of the weight evaluation carried out in step S2, a time of the steam supply carried out in step S6 and a time of the high frequency heating carried out in step S8 are set, paragraph [0083], Akashi).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reese to incorporate the teachings of Akashi to provide a weight sensor configured to detect a weight associated with at least one prepackaged meal disposed within the oven, wherein the controller is communicatively coupled to the weight sensor and configured to control the heating element and the steam generator at least partially based on the detected weight.  One skilled in the art would have been motivated to combine the references because doing so would thaw the frozen foodstuff uniformly within a short time.  See Akashi, Abstract.
Examiner takes the position that of a reasonable interpretation of the limitation that recites “wherein the weight is an average weight of the at least one prepackaged meal disposed within the oven” to be the case where there is exactly one prepackage meal disposed within the oven.  In this event, the average of the exactly one prepackage meal is the weight of the prepackage meal itself.  Therefore, the cited prior art references read on this limitation as well.

Regarding claim 9, Reese discloses a support structure (containers 28 of precooked food, Fig. 5 and paragraph [0116], Reese) configured to carry a plurality of prepackaged meals (containers 28 are also referred to as trays, Reese); an oven (oven 20, Fig. 1, Reese) the oven comprising an exhaust vent (louvers 96, paragraph [0135] and Fig. 19, Reese) configured to exhaust outward into the atmosphere (“[o]ther configurations may be used for exhausting high-humidity air from the upper cavity 24. For example, an alternative embodiment having vent ducts in the sides of the cabinet 22 is shown in FIGS. 33 and 34”, paragraph [0136], Reese), a door (door 40, Figs. 2-3, Reese), and a latch configured to secure the door in a closed position (“[h]andles 44, 45 with suitable door-latching mechanisms are provided on the doors”, paragraph [0118] and Figs. 2-3, Reese); the oven configured to receive the support structure (containers 28 of pre-cooked food, paragraph [0116] and Fig. 5, Reese) within a cavity (holding cavity 24, paragraph [0116] and Fig. 2, Reese) of the oven (oven 20, paragraph [0116] and Fig. 1, Reese).
Reese also discloses a heating element (heater 56, paragraph [0121], Reese) configured to heat the oven (oven 20, Fig. 1 and paragraph [0116], Reese); a steam generator (humidifying mechanism 58, paragraph [0121], Reese) configured to produce steam within the oven (oven 20, Fig. 1 and paragraph [0116], Reese); a fan (vent fan 94 and blower 54, paragraphs [0167] and [0173], Reese) configured to circulate air within the oven (housing 22, Fig. 1 and paragraph [0116], Reese); a thermometer (temperature sensor 64, paragraph [0121], Reese) configured to detect a temperature of air (“measuring the temperature of the circulating air”, Reese) circulating within the oven (oven 20, Fig. 1 and paragraph [0116], Reese); and a controller (controller 66, paragraph [0122], Reese) communicatively coupled to the heating element (heater 56, paragraph [0165] and Fig. 32, Reese), the steam generator (humidifying mechanism 58, paragraph [0165] and Fig. 32, Reese), the fan (vent fan 94 and blower 54, Fig. 32, Reese), and the thermometer (temperature sensor 64, paragraph [0121] and Fig. 32, Reese), the controller (controller 66, paragraph [0122], Reese) configured to: cause the fan (vent fan 94 and blower 54, Fig. 32, Reese) to circulate air within the oven for a predetermined amount of time (“controller 66 maybe programmed to regulate removal of high-humidity air by operating the vent fan 94 according to time-based methods”, paragraph [0177], Reese) so that the air is cooled or heated to a temperature related to an average temperature (“the air-flow over the food product creates an environment of relatively uniform heat and humidity throughout the chamber”, paragraph [0189], Reese) of at least one prepackaged meal (containers 28 are also referred to as trays, paragraph [0116], Reese) disposed within the oven (housing 22, Fig. 1 and paragraph [0116], Reese); receive a temperature of the air detected with the thermometer (temperature sensor 64 “measuring the temperature of the circulating air”, paragraph [0121], Reese) after (Reese discloses “measuring the temperature of the circulating air” which logically follows that the measuring is executed after the fan begins operation, paragraph [0121], Reese) causing the  Reese) to circulate the air within the oven (housing 22, Fig. 1 and paragraph [0116], Reese) for the predetermined amount of time (“controller 66 may be programmed to regulate removal of high-humidity air by operating the vent fan 94 according to time-based methods”, paragraph [0177], Reese); and control the heating element (“temperature sensor 64 indicates the temperature is at or above the desired set point, at which point the controller 66 de-energizes the heating elements”, paragraph [0168], Reese) and the steam generator (humidifying mechanism 58 is turned off when vent fan is enabled, paragraph [0176] and Fig. 32, Reese) based on the temperature of the air (“vent fan 94 is configured for rapid venting of upper cavity 24 so that temperature and humidity can be restored quickly”, paragraph [0157], Reese).
Regarding the limitation that recites “the temperature is detected prior to controlling the heating element and the steam generator”, Reese discloses “measuring the temperature of the circulating air” (paragraph [0121]).  It logically follows that a fan has been activated to circulate the air prior to measuring the temperature.
Applicant is put on notice of the Examiner’s position regarding the limitation that recites “so that the air is cooled or heated to a temperature related to an average temperature of at least one prepackaged meal disposed within the oven”.  Specifically, the Examiner takes the position that as Reese discloses an 
As discussed above, Reese discloses in the event that that temperature and humidity is required to be restored quickly, the vent fan 94 activates, which in turn shuts off (i.e., controls) the humidifying mechanism 58.  The Examiner takes the position that the above implies that Reese discloses the limitation that recites “wherein the temperature is detected prior to controlling the steam generator”.
Reese discloses operating the heating element and the steam generator during a steam heating cycle when the temperature of the air is above the threshold temperature (“initiate rapid temperature restoration when the measured temperature of the circulating air of the first cavity 24 rises above or falls below a target temperature”, paragraph [0122], Reese), wherein the power supplied to the heating element is not decreased when the steam generator is engaged (Fig. 25B, reproduced below).

    PNG
    media_image1.png
    313
    550
    media_image1.png
    Greyscale

Reese discloses:
“the graph of FIG. 25B is limited to the time frame immediately before and after door open/closure at T2. As indicated by the negative slope of the curves A and B during time T2, the temperature and RH [i.e., relative humidity] in the oven rapidly decreased during the time the door was open. However, as indicated by the subsequent positive slopes and plateaus of the curves A and B, the oven was successful in rapidly restoring the target temperature and RH values [i.e., relative humidity]” (paragraph [0181]).  

The Examiner asserts that based on the above, the apparatus of Reese would obviously be operating both the heating element and the steam generator during a steam heating cycle (time required to restore the humidity level).  Further, as Reese discloses a gradual return of temperature, the Examiner takes the position that the power being supplied to the heating element would remain constant, or, at least, not decrease.  In addition, Reese discloses an alternative to proportional control, “the heating elements 56 may be energized continuously until the 
Additionally, Reese discloses operating the heating element during a dry heating cycle when the temperature of the air is below a threshold temperature (“the temperature was restored to within about 3 degrees of 180 degrees F. in less than about 1.5 minutes, and the RH was restored to within about 3 percentage points of 40% RH in less than about 45 seconds”, paragraph [0181], Reese).  In other words, after the humidity levels were restored, the steam generator stopped operation (i.e., about 45 seconds), but the heating element continued to operate for about another 45 seconds.  The Examiner takes the position that a person of ordinary skill in the art would understand that, at least, this period of time while the heating element is being operated without the steam generator to read on the aforementioned dry heating cycle.
To summarize the discussion regarding the fan, Reese discloses vent fan 94 and blower 54 as a fan configured to circulate air within the oven ... the controller configured to: cause the fan to circulate air within the oven for a predetermined amount of time so that the air is cooled or heated to a temperature related to an average temperature of at least one prepackaged meal disposed within the oven wherein the air is circulated prior to controlling the heating element and the steam generator: detect a temperature of the air with the thermometer after causing the 
However, Reese does not explicitly disclose an oven dimensioned to fit within a compartment of an aircraft galley, an exhaust vent configured to exhaust outward into the aircraft galley, a latch configured to secure the door in a closed position during turbulence, and the function of the recited fan being performed by a single component; and beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Regarding the limitation that recites “an oven dimensioned to fit within a compartment of an aircraft galley”, the Examiner takes the position that absent claim limitations that define the dimensions of the compartment, said compartment of an aircraft galley could occupy a significant percentage of the space of the galley.  The Examiner further takes the position that a reasonable interpretation of the aforementioned limitation includes a compartment capable of accommodating the oven, as disclosed by Reese.
Moreover, in Gardner v. TECSyst., Inc.,725 F.2d 1338, 220USPQ777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Despite the disclosure of Reese that the function of the recited fan being performed by two separate elements, the Examiner takes the position that Reese suggests a combination of the two “[t]he controller 66 may be programmed in various ways to carry out rapid restoration and maintenance of temperature and RH conditions in the cavity 24.... combinations of the described methods may be used without departing from the scope of the present invention”.  See Reese, paragraph [0165].
Moreover, the Examiner takes the position that it would have been prima facie obvious to have combined the vent fan 94 and the blower 54, as both serve the purpose of circulating air within an oven.  Moreover, the combination of the vent fan 94 and blower 54 would continue serving the purpose of circulating air within an oven.  The courts have held that" [i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA1980). See also MPEP 2144.
Reese to have a single fan configured to circulate air within the oven … the controller configured to: cause the fan to circulate air within the oven for a predetermined amount of time so that the air is cooled or heated to a temperature related to an average temperature of at least one prepackaged meal disposed within the oven wherein the air is circulated prior to controlling the heating element and the steam generator:  detect a temperature of the air with the thermometer after causing the fan to circulate the air within the oven for the predetermined amount of time.  One skilled in the art would have been motivated to combine the elements because doing so would reduce the number of components, which in turn reduces the complexity of the apparatus and reduces the number of possible points of failure.
However, Reese does not explicitly disclose an exhaust vent configured to exhaust outward into the aircraft galley and a latch configured to secure the door in a closed position during turbulence; and beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Hozumi is directed toward a safety monitoring system of a galley installed in a cabin of an aircraft.  Hozumi teaches an exhaust vent configured to exhaust outward into the aircraft galley (“[t]he galley further includes a large number of box-shaped compartments for housing food, cooking equipment, and the like, and doors are arranged on front sides of the compartments” emphasis added, paragraph [0006] and Fig. 2, Hozumi) and a latch configured to secure the door in a closed position during turbulence (“[h]inged doors 310 are attached to front sides of compartments 300, and latches 320 lock the hinged doors 310”, Abstract, Hozumi).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Reese to incorporate the teachings of Hozumi to include an exhaust vent configured to exhaust outward into the aircraft galley and a latch configured to secure the door in a closed position during turbulence.  One skilled in the art would have been motivated to combine the references because doing so would prevent the doors from opening.  See Hozumi, paragraph [0007].
However, the cited prior art references do not explicitly teach beginning a steam heating cycle when the temperature of the air is above the threshold temperature.
Akashi is directed toward thawing of frozen foodstuffs by high frequency heating.  Paragraph [0065] of Akashi implies that the methods and apparatus of Akashi are not limited to only thawing of frozen foodstuffs.  Akashi teaches a steam heating cycle (Step S6, Fig. 9, reproduced below, Akashi) when the temperature of the air is above the threshold temperature (“[t]he melting Akashi).

    PNG
    media_image2.png
    490
    248
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Akashi to begin a steam heating cycle when the temperature of the air is above the threshold temperature.  One skilled in the art would have been motivated to combine the references because doing so would enable “uniform heating with no unevenness”.  See Akashi, paragraph [0088].

s 4, 6-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Hozumi, Akashi, and further in view of U.S. Patent No. 10215744 (hereinafter Minvielle).
Regarding claim 4, the cited prior art references teach all of the limitations of claim 2 which claim 4 depends upon, as discussed above.  Additionally, Reese discloses cause the fan (vent fan 94 and blower 54, paragraph [0173], Reese) to circulate the air within the oven (housing 22, Fig. 1 and paragraph [0116], Reese) during the dry heating cycle (period of time while the heating element is being operated without the steam generator, paragraph [0181], Reese); detect the temperature of the air with the thermometer (temperature sensor 64, paragraph [0121], Reese) during the dry heating cycle (period of time while the heating element is being operated without the steam generator, paragraph [0181], Reese).
However, the combined cited prior art reference do not explicitly teach updating a duration of the dry heating cycle and a total cooking time based on the detected temperature of the air.
Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle teaches update a duration of the dry heating cycle and a total cooking time based on the detected temperature of the air (the recipes or protocols may be dynamically Minvielle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Minvielle to update a duration of the dry heating cycle and a total cooking time based on the detected temperature of the air. One skilled in the art would have been motivated to combine the references because the heating/conditioning of the food is adapted to maintain and/or improve the nutritional content of the food.  See Minvielle, col. 8, ll. 4-10.

Regarding claim 6, the cited prior art references teach all of the limitations of independent claim 1 which claim 6 depends upon, as discussed above. Additionally, Reese discloses the at least one prepackaged meal (containers 28 of pre-cooked food, paragraph [0116], Reese) disposed within the oven (housing 22, Fig. 1 and paragraph [0116], Reese), wherein the controller (controller 66, paragraph [0122], Reese) and configured to control the heating element (heater 56, paragraph [0121], Reese) and the steam generator (humidifying mechanism 58, paragraph [0121], Reese).
However, the cited prior art references do not explicitly teach an identity sensor configured to detect an identifier corresponding to at least one prepackaged 
Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle teaches an identity sensor (Nutritional substance reader 590, col. 43, ll. 58-60, Minvielle) configured to detect an identifier (dynamic information identifier, col. 26, ll. 1-6, Minvielle) corresponding to at least one prepackaged meal disposed within the oven, wherein the controller (controller 530, Fig. 9, Minvielle) is communicatively coupled to the identity sensor (Nutritional substance reader 590, col. 43, ll. 58-60 and Fig. 9, Minvielle) and configured to control the heating element and the steam generator at least partially based on the detected identifier (protocol of conditioning cycles could be obtained from the dynamic information identifier obtained by the nutritional substance reader 590, col. 47, ll. 14-19, Minvielle) of the at least one prepackaged meal.
Further, Minvielle teaches an alternate embodiment of a conditioner module that has features enabling it to communicate with an alternate database that facilitates identification for a nutritional substance (col. 83, ll. 37-44).  Nutritional substance attribute sensors 591 may be a variety of sensors including a visible light Minvielle teaches that a camera is capable of reading a barcode, or QR code, on or associated with nutritional substance 520 (col. 51, ll. 48-51).  The information provided by sensors 591 may be provided in addition to or instead of nutritional substance reader 590 (col. 46, ll. 28-30).  The nutritional substance attribute sensors 591 may detect information regarding the nutritional substance 520 including color “once the substance 520 is deposited in the conditioner 570” (emphasis added) (col. 46, ll. 35-40).
The Examiner takes the position that a person of ordinary skill in the art would readily recognize that a camera (i.e., nutritional substance attribute sensors 591) is capable of sensing color.  As discussed above, Minvielle teaches that a camera is capable of reading a barcode, or QR code, on or associated with nutritional substance 520, and that the sensor 591 can replace nutritional attribute reader 590, the Examiner takes the position that it would have been obvious to a person of ordinary skill in the art to have the camera perform the function of identification (i.e., function performed by nutritional attribute reader 590) in addition to sensing the color of the nutritional substance 520.  In view of the above, the Examiner takes the position that it logically follows that the nutritional substance attribute sensors 591 would have to be installed within the oven to 
Claim 15 recites substantially similar limitations with the exception of being dependent upon claim 9, and is rejected for similar reasons.

Regarding claim 7, the cited prior art references teach all of the limitations of independent claim 1 which claim 7 depends upon, as discussed above. Additionally, Reese discloses disposed within the oven (housing 22, Fig. 1 and paragraph [0116], Reese), wherein the controller (controller 66, paragraph [0122], Reese) and configured to control the heating element (heater 56, paragraph [0121], Reese) and the steam generator (humidifying mechanism 58, paragraph [0121], Reese), and the at least one prepackaged meal (containers 28 of pre-cooked food, paragraph [0116], Reese).
However, the cited prior art references do not explicitly teach an infrared temperature sensor configured to detect a temperature of at least one prepackaged meal disposed within the oven, wherein the controller is communicatively coupled to the infrared temperature sensor and configured to control the heating element and the steam generator at least partially based on the detected temperature of the at least one prepackaged meal.

Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle teaches an infrared temperature sensor (nutritional substance attribute sensors 594 can be an infrared temperature sensor, col. 48, ll. 15-20, Minivielle) disposed within the oven, wherein the controller (controller 530, Fig. 12, Minivielle) is communicatively coupled to the infrared temperature sensor (nutritional substance attribute sensors 591, Fig. 12, Minivielle) and configured to control (sensor may modify the recipe or protocol, col. 48, ll. 18-20, Minivielle) the heating element and the steam generator at least partially based on the detected temperature of the at least one prepackaged meal.
Examiner notes that Minvielle teaches a conditioning appliance being provided with a nutritional substance reader 590 and nutritional substance attribute sensor 591.  See Minvielle, col. 97, ll. 19-20.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Minvielle to provide an infrared temperature sensor configured to detect a temperature of at least one prepackaged meal disposed within the oven, wherein the controller is communicatively coupled to the infrared temperature sensor and configured to control the heating element and the steam generator at least partially based on the detected temperature of the at least Minvielle, col. 8, ll. 4-10.
Claim 16 recites substantially similar limitations with the exception of being dependent upon claim 9 and is rejected for similar reasons.

Regarding claim 8, the cited prior art references teach all of the limitations of independent claim 1 which claim 8 depends upon, as discussed above. Additionally, Reese discloses the oven (housing 22, Fig. 1 and paragraph [0116], Reese), the controller (controller 66, paragraph [0122], Reese), the heating element (heater 56, paragraph [0121], Reese), and the steam generator (humidifying mechanism 58, paragraph [0121], Reese).
However, the cited prior art references do not explicitly teach an odor sensor configured to detect a change in air quality within the oven, wherein the controller is communicatively coupled to the odor sensor and configured to control the heating element and the steam generator at least partially based on the detected change in air quality within the oven.
Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle Minivielle) configured to detect a change in air quality within the oven, wherein the controller (controller 530, Fig. 12, Minivielle) is communicatively coupled to the odor sensor (nutritional substance attribute sensors 591, Fig. 12, Minivielle) and configured to control the heating element and the steam generator at least partially based on the detected change in air quality within the oven (the recipes or protocols may be dynamically modified based on feedback from sensors, and may short or lengthen cooking times, col. 103, ll. 35-38, Minvielle).
Examiner notes that Minvielle teaches a conditioning appliance being provided with a nutritional substance reader 590 and nutritional substance attribute sensor 591.  See Minvielle, col. 97, ll. 19-20.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Minvielle to provide an odor sensor configured to detect a change in air quality within the oven, wherein the controller is communicatively coupled to the odor sensor and configured to control the heating element and the steam generator at least partially based on the detected change in air quality within the oven.  One skilled in the art would have been motivated to combine the references because the heating/conditioning of the food Minvielle, col. 8, ll. 4-10.
Claim 17 recites substantially similar limitations with the exception of being dependent upon claim 9 and is rejected for similar reasons.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Hozumi, Akashi, Minvielle, and further in view of further in view of European Patent No. 3051209A1 (hereinafter Caperina).
Regarding claim 12, the cited prior art references teach all of the limitations of claim 10 which claim 12 depends upon, as discussed above.  Additionally, the combination of the cited prior art references teach the fan (vent fan 94, paragraph [0173], Reese), dry heating cycle (period of time while the heating element is being operated without the steam generator, paragraph [0181], Reese), the oven (oven 20, Fig. 1, Reese), and detect the temperature of the air (temperature sensor 64 “measuring the temperature of the circulating air”, paragraph [0121], Reese).
However, the cited prior art references do not explicitly teach update a duration of the dry heating cycle and a total cooking time based on the detected temperature of the air.
Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle Minvielle).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Minvielle to update a duration of the dry heating cycle and a total cooking time based on the temperature measurements. One skilled in the art would have been motivated to combine the references because the heating/conditioning of the food is adapted to maintain and/or improve the nutritional content of the food.  See Minvielle, col. 8, ll. 4-10.
However, the cited prior art references do not explicitly teach circulating the air within the oven during the dry heating cycle.
Caperina is directed toward a cooking process in a cooking oven.  Caperina teaches circulating air with the oven during the dry heating cycle (paragraphs [0029]-[0030] and Fig. 2, Caperina).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Caperina to circulate the air within the oven during the dry heating cycle.  One skilled in the art would have been motivated to Caperina, paragraph [0029].
Regarding claim 20, the cited prior art references teach all of the limitations of claim 18 which claim 20 depends upon, as discussed above.  Additionally, the combination of the cited prior art references teach circulating the air (“removal of high humidity air by operating the vent fan 94 according to time-based methods”, paragraph [0177], Reese) within the oven (oven 20, Fig. 1, Reese), dry heating cycle (period of time while the heating element is being operated without the steam generator, paragraph [0181], Reese), and detect the temperature of the air (temperature sensor 64 “measuring the temperature of the circulating air”, paragraph [0121], Reese).
However, the cited prior art references do not explicitly teach update a duration of the dry heating cycle and a total cooking time based on the detected temperature of the air.
Minvielle is directed toward heating food dynamically in response to the states of the food as it evolves and change during the heating process.  Minvielle teaches update a duration of the dry heating cycle and a total cooking time based on the detected temperature (the recipes or protocols may be dynamically modified based on feedback from sensors, and may short or lengthen cooking times, col. 103, ll. 35-38 and Figs. 25-26, Minvielle).
Reese to incorporate the teachings of Minvielle to update a duration of the dry heating cycle and a total cooking time based on the temperature measurements. One skilled in the art would have been motivated to combine the references because the heating/conditioning of the food is adapted to maintain and/or improve the nutritional content of the food.  See Minvielle, col. 8, ll. 4-10.
However, the cited prior art references do not explicitly teach circulating the air within the oven during the dry heating cycle.
Caperina is directed toward a cooking process in a cooking oven.  Caperina teaches circulating air with the oven during the dry heating cycle (paragraphs [0029]-[0030] and Fig. 2, Caperina).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Caperina to circulate the air within the oven during the dry heating cycle.  One skilled in the art would have been motivated to combine the references because the hot air function reduces the cooking time.  See Caperina, paragraph [0029].

13 is rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Hozumi, Akashi, and further in view of U.S. Patent No. 5630965 (hereinafter Ishii).
Regarding claim 13, the cited prior art all of the limitations of independent claim 9 which claim 13 depends upon, as stated above.  Additionally, Reese discloses support structure (containers 28 is referred to as trays, Fig. 5 and paragraph [0116], Reese) with the plurality of prepackaged meals when the support structure (containers 28 which is capable of containing a plurality of precooked food, Fig. 5 and paragraph [0116], Reese) is disposed within the oven (housing 22, Fig. 1 and paragraph [0116], Reese), wherein the controller (controller 66, paragraph [0122], Reese) is configured to control the heating element (heater 56, paragraph [0121], Reese) and the steam generator (humidifying mechanism 58, paragraph [0121], Reese).
However, the cited prior art references do not explicitly teach a weight sensor configured to detect a weight of the support structure with the plurality of prepackaged meals when the support structure is disposed within the oven, wherein the controller is communicatively coupled to the weight sensor and configured to control the heating element and the steam generator at least partially based on the detected weight.
Ishii is directed toward an automatic control oven.  Ishii teaches a weight sensor configured to detect a weight of the support structure (upper/lower top plate weight sensor 49 and 50, respectively, Fig. 3, Ishii), wherein the controller (microcomputer 67, Fig. 11, Ishii) is communicatively coupled to the weight sensor (upper/lower top plate weight sensor 49 and 50, respectively, Fig. 3, Ishii) and configured to control the heating element and the steam generator at least partially based on the detected weigh (Figs. 27-30, Ishii).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Ishii to provide a weight sensor configured to detect a weight of the support structure with the plurality of prepackaged meals when the support structure is disposed within the oven, wherein the controller is communicatively coupled to the weight sensor and configured to control the heating element and the steam generator at least partially based on the detected weight.  One skilled in the art would have been motivated to combine the references because doing so increases the level of automation in the selection of the cooking mode according to the selected cooking mode.  See Ishii, col. 2, ll. 66-67.

s 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reese in view of Hozumi, Akashi, Ishii, and in view of U.S. Patent No. 4476946 (hereinafter Smith) and further in view of U.S. Patent No. 5293019 (hereinafter Lee).
Regarding claim 14, the cited prior art references teach all of the limitations of claim 13 which claim 14 depends upon, as stated above.  Additionally, Reese and Ishii also teach wherein the controller (microcomputer 67, Fig. 11, Ishii) is configured to control the heating element (heater 56, paragraph [0121], Reese) and the steam generator (humidifying mechanism 58, paragraph [0121], Reese) at least partially based on the detected weight by (Figs. 27-30, Ishii), support structure (containers 28 of pre-cooked food, Fig. 5 and paragraph [0116], Reese), and the plurality of prepackaged meals (containers 28 are also referred to as trays which are capable of carrying a plurality of pre-cooked food, paragraph [0116], Reese).
However, the cited prior art references do not explicitly teach subtracting a weight of the support structure from the detected weight to determine a weight of the plurality of prepackaged meals; dividing the weight of the plurality of prepackaged meals by a number of prepackaged meals to determine an average meal weight corresponding to the plurality of prepackaged meals; and controlling the heating element and the steam generator at least partially based on the average 
Smith is directed toward a weight measuring arrangement for a cooker.  Smith teaches subtracting a weight of the support structure from the detected weight to determine a weight of the plurality of prepackaged meals (col. 7, ll. 20-25, Smith).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Smith to subtract a weight of the support structure from the detected weight to determine a weight of the plurality of prepackaged meals.  One skilled in the art would have been motivated to combine the references because doing so eliminates the need of a separate scale and automates power controls for the cooking process.  See Smith, col. 1, ll. 21-35.
However, the cited prior art references do not explicitly teach dividing the weight of the plurality of prepackaged meals by a number of prepackaged meals to determine an average meal weight corresponding to the plurality of prepackaged meals; and controlling the heating element and the steam generator at least partially based on the average meal weight determined for the plurality of prepackage meals on the support structure.
Lee is directed toward determining the type of food to be cooked, and automatically cooking said food based on the determined type.  Lee teaches to determine an average meal weight corresponding to the plurality of prepackaged meals (weight average, col. 8, ll. 45-53 and Fig. 3, Lee); and controlling the heating element and the steam generator at least partially based on the average meal weight determined for the plurality of prepackage meals on the support structure (Fig. 3, Lee).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Reese to incorporate the teachings of Lee to determine an average meal weight; and controlling the heating element and the steam generator at least partially based on the average meal weight.  One skilled in the art would have been motivated to combine the references because doing so provides a higher accuracy in determining an appropriate cooking time.  See Lee, col. 1, ll. 44-47.
However, the cited prior art references do not explicitly teach dividing the weight of the plurality of prepackaged meals by a number of prepackaged meals to determine an average meal weight corresponding to the plurality of prepackaged meals.  MPEP 2144 states that “[t]he court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the result is not sufficient to distinguish over the prior art.)”  Examiner takes the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761